                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

TREIZY TREIZON LOPEZ,                          :
     Plaintiff,                                :
                                               :
       v.                                      :     No. 3:18-CV-1907 (KAD)
                                               :
SCOTT SEMPLE, ET AL.                           :
     Defendants.                               :     June 19, 2019

      MEMORANDUM OF DECISION RE: MOTION TO DISMISS (DE#19)

Statement of the Case

       On November 23, 2018, the plaintiff, Treizy Treizon Lopez (“Plaintiff”), a state

prisoner currently confined at the MacDougall-Walker Correctional Institution

(“MWCI”) in Suffield, Connecticut, filed a civil rights complaint (“Compliant”) under 42

U.S.C. § 1983 against ten Connecticut Department of Correction (“DOC”) officials.

Compl. (DE#1). The Plaintiff claimed that these Defendants, in a variety of ways,

violated his First, Fourth, Eighth and Fourteenth Amendment rights while he was

confined at the Manson Youth Institution (“MYI”) in Cheshire, Connecticut. Id. On

January 4, 2019, by Initial Review Order the Court permitted the Plaintiff’s Eighth

Amendment claim to proceed against Captain Salvatore, Counselor Fortin, and Warden

Butricks; his First Amendment claim to proceed against Correction Officer Garibaldi, and

his Fourteenth Amendment claim to proceed against CO Garibaldi, Counselor Mala,

Salvatore, and Lieutenant Eberle. Initial Review Order (DE#9) 20.

       On March 12, 2019, Garibaldi filed the instant motion to dismiss the First

Amendment claim against him on the grounds that (1) the Plaintiff has failed to state a

plausible claim for relief under Federal Rule of Civil Procedure 12(b)(6), and (2) the

claim is barred by the doctrine of qualified immunity. Mot. to Dismiss (DE#19); Mem.
of Law in Supp. of Def. Garibaldi’s Mot. to Dismiss (“Def.’s Mem.”) (DE#19-1). The

Plaintiff file his opposition to the motion on June 3, 2019. Obj. to Def.’s Mot. to Dismiss

(“Pl.’s Obj.”) (DE#28). For the following reasons, the motion to dismiss is GRANTED.

Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The plausibility standard is not a

probability requirement; the complaint must show, not merely allege, that the plaintiff is

entitled to relief. See id.

        The Court must accept as true the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Ashcroft, 556 U.S. at 678. This principle

does not, however, apply to the legal conclusions that the plaintiff draws in the

complaint. Id.; Bell Atlantic Corp., 550 U.S. at 555; see also Amaker v. New York State

Dept. of Corr. Servs., 435 F. App’x 52, 54 (2d Cir. 2011) (same). Accordingly, the Court

is not “bound to accept conclusory allegations or legal conclusions masquerading as

factual conclusions.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)

(quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal quotation marks

omitted)). Moreover, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678

(citing Bell Atlantic Corp., 550 U.S. at 555).




                                                2
        “Where . . . the complaint was filed pro se, it must be construed liberally with

‘special solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan

v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011)). Nevertheless, a pro se complaint still must “state a claim to relief that is

plausible on its face.” Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir. 2010) (quoting

Ashcroft, 556 U.S. at 678).

Facts and Procedural History

        The Court incorporates the following factual allegations in the Complaint as

stated in the Initial Review Order:1

        In April of 2018, while being transferred from MYI to the Bridgeport
        Correctional Center (“BCC”), the Plaintiff was found to be in possession of
        compact discs (“CDs”), which are considered contraband. Compl. ¶ 88. A
        correction officer at BCC gave the Plaintiff an ultimatum of either revealing
        the identity of the person who gave him the CDs or receiving a Class A
        disciplinary report (“DR”) for possession of contraband. Id. Because the
        Plaintiff was unwilling to cooperate with the staff, he was placed in
        segregation immediately upon his arrival at BCC. Id. The following day,
        the Plaintiff was released from segregation, and his Class A DR was reduced
        to a Class B DR. Id. at ¶ 89.

        On June 20, 2018, the Plaintiff was transferred from BCC back to MYI
        without notice that most of his personal property would be left behind at
        BCC. Compl. ¶¶ 14-15. He asked Correction Officer White why he had
        not been provided with all of his property. Id. at ¶ 17. White told the
        Plaintiff that, when the rest of his property arrives from BCC, it would have
        to be inspected by Correction Officer Lis because the Plaintiff was
        previously found to be in possession of contraband. Id. The Plaintiff signed
        for the property that had arrived and proceeded to his housing unit. Id.

        The next day, the remaining property arrived at MYI. Compl. ¶ 18.
        Although it had already been inspected at BCC and cleared of any
        contraband, Correction Officer White conducted another search and found
        a one-dollar bill, another contraband item. Id. at ¶¶ 19-20. The bill was
        discovered in a manila envelope that belonged to the Plaintiff. Id. at ¶ 21.

1
 The Court includes only those facts concerning the Plaintiff’s First Amendment retaliation claim against
Garibaldi. The facts against the remaining defendants are not germane to this ruling.



                                                    3
           After White’s search, the Plaintiff’s property was stored in the MYI storage
           room. Id. at ¶ 19.

           On June 26, Officer Lis conducted another “targeted search” of the
           Plaintiff’s property, even though it had been stored in the storage room and
           was only accessible to MYI staff. Compl. ¶¶ 23-24. As a result of the
           search, the Plaintiff was brought to segregation and placed on
           administrative detention pending a security risk group (“SRG”) affiliation.
           Id. at ¶ 26. He received a DR for the SRG affiliation, and Officer White
           issued him a DR for possession of contraband for the one-dollar bill that
           was discovered in his personal items. Id. at ¶¶ 26-27. The Plaintiff was
           placed in segregation, but he never received copies of the DRs or any other
           written notice of the allegations. Id. at ¶¶ 29-30.

           While housed in segregation at MYI, the Plaintiff asked Correction Officer
           Garibaldi for copies of the DRs for his review. Compl. ¶ 31. He also
           requested that White and Lis be interviewed as witnesses for his disciplinary
           hearing. Id. Garibaldi denied both requests but told the Plaintiff that he
           would dismiss the DRs if the Plaintiff gave him information on how CDs
           were being smuggled into MYI. Id. The Plaintiff refused to provide any
           information to Garibaldi and told him that he needed Lis’s and White’s
           testimony and copies of the DRs for his defense. Id. at ¶¶ 31-32. Garibaldi
           replied, “[Correction Officers] cannot be witnesses and there’s no need for
           you to see any evidence because no matter what we’re going to make sure
           the [disciplinary hearing officer] smokes[2] you since you wanna make [our]
           job harder.” Id. at ¶ 32. Garibaldi also told the Plaintiff that a DR for SRG
           affiliation could not be challenged unless it is the inmate’s first offense and
           that, if he does not plead guilty to that DR, he would receive another DR for
           disobeying a direct order. Id. at ¶ 33.

           Because of what Garibaldi told him, the Plaintiff pleaded guilty to the SRG
           DR out of fear of receiving another DR for disobeying a direct order.
           Compl. ¶ 34. He pleaded not guilty to the contraband DR issued by White,
           [but was later found guilty after a hearing]. Id. at [¶¶ 35, 43].

                                         *        *        *

           As a result of both guilty findings, the Plaintiff received as sanctions twenty-
           eight days of punitive segregation and 115 days loss of phone and
           commissary privileges. Compl. ¶¶ 49-50. The Plaintiff spent twenty-two
           of those days on administrative detention and the remaining six days on
           transfer detention, awaiting his transfer to the SRG program. Id. at ¶ 51.



2
    The Plaintiff interpreted the term “smokes” to mean an excessive sanction for the DR. Compl. ¶ 32.



                                                      4
Initial Review Order 2-6.

         In permitting the Plaintiff’s First Amendment retaliation claim to proceed against

Garibaldi, the Court ruled that (1) the Plaintiff’s refusal to cooperate with MYI officials

in their investigation regarding the smuggling of CDs into the facility was a

constitutionally protected activity, and (2) Garibaldi’s threat to ensure that the Plaintiff

received excessive punishment for his DRs was sufficient to show adverse action in

retaliation for the Plaintiff’s refusal to cooperate. Initial Review Order at 13 (citing

Burns v. Martuscello, 890 F.3d 77, 89 (2d Cir. 2018)). Garibaldi now challenges the

second conclusion with respect to the retaliation claim.3

Discussion

         Here, a plausible First Amendment retaliation claim requires the Plaintiff to

establish that (1) he engaged in protected speech or conduct, (2) the defendant, Garibaldi,

took adverse action against him, and (3) there was a causal connection between the

protected speech or conduct and the adverse action. Holland v. Goord, 758 F.3d 215, 225

(2d Cir. 2014)); see also Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009). Courts

consider prisoner retaliation claims “with skepticism and particular care,” because

“virtually any adverse action taken against a prisoner by a prison official-even those

otherwise not rising to the level of a constitutional violation-can be characterized as a

constitutionally proscribed retaliatory act.” Dawes v. Walker, 239 F.3d 489, 491 (2d

Cir.2001), overruled on other grounds, Swierkiewicz *237 v. Sorema N.A., 534 U.S. 506,

122 S.Ct. 992, 152 L.Ed.2d 1 (2002). See also, Alicea v. Howell, 387 F. Supp. 2d 227,


3
  The mere fact that the Court did not dismiss the Plaintiff’s claim sua spone in its Initial Review Order,
pursuant to 28 U.S.C. § 1915A(b)(1), does not mean that it cannot review the claim for facial plausibility
following a properly filed motion to dismiss under Rule 12(b)(6). See Fleurizard v. City of New Haven,
No. 3:16-CV-1206 (JCH), 2017 WL 4273614, at *3 (D. Conn. Sept. 26, 2017).


                                                      5
237 (W.D.N.Y. 2005)(same).

         In this case, Garibaldi does not dispute that the Plaintiff’s refusal to cooperate in

the investigation regarding the smuggling of CDs into MYI was constitutionally

protected activity. He contends, however, that his alleged threats to ensure the Plaintiff

received excessive punishment for the DRs and to issue another DR against the Plaintiff

if the Plaintiff pleaded not guilty to the SRG affiliation DR do not amount to adverse

action as a matter of law. Alternatively, Garibaldi asserts that he is entitled to qualified

immunity. The Plaintiff counters that Garibaldi’s threats do constitute an adverse action

and further that Garibaldi should not be afforded qualified immunity for violating his

First Amendment right to free speech.

         “In the prison context, ‘adverse action’ is objectively defined as conduct ‘that

would deter a similarly situated individual of ordinary firmness from exercising . . .

constitutional rights.’” O’Diah v. Cully, No. 08-CIV-941 (TJM/CFH), 2013 WL

1914434, at *9 (N.D.N.Y. May 8, 2013) (quoting Davis v. Goord, 320 F.3d 346, 353 (2d

Cir. 2003)). “[A]llegations of de minimis acts of retaliation are not cognizable” in a §

1983 action. Fields v. Connecticut Dep’t of Corr., No. 3:04-CV-1245 (WWE) (HBF),

2006 WL 1806184, at *4 (D. Conn. June 29, 2006) (citing Thaddeus-X v. Blatter, 175

F.3d 378, 397 (6th Cir. 1999)). “[P]risoners[4] are required to tolerate more serious

conduct before stating a retaliation claim.” Dean v. Lantz, No. 3:08-CV-749 (DJS), 2009

WL 2151173, at *8 (D. Conn. July 17, 2009). Thus, insulting language or disrespectful



4
  State judicial records show that the Plaintiff was a pretrial detainee, not a prisoner, at the time of the
alleged conduct. See State v. Lopez, No. FBT-CR15-0284036-T (Conn. Super. Ct. Aug. 16, 2018). He was
later sentenced in August 2018 to thirty years in prison. Id. Nevertheless, courts in this Circuit apply the
same First Amendment retaliation standard to both prisoners and pretrial detainees. See Gomez v. Cty. of
Westchester, 649 F. App’x 93, 96 (2d Cir. 2016); Booker v. City of New York, No. 17-CV-7035 (BCM),
2018 WL 4616048, at *3 (S.D.N.Y. Sept. 26, 2018).


                                                     6
remarks directed at a prisoner are insufficient to establish adverse action under the

retaliation standard. Id. “Under some circumstances, verbal threats may constitute

adverse action, depending on their degree of specificity and the context in which they are

uttered.” King v. McIntyre, No. 9:11-CV-1457 (DNH), 2015 WL 1781256, at *21

(N.D.N.Y. Apr. 8, 2015) (quoting Bumpus v. Canfield, 495 F. Supp. 2d 316, 326

(W.D.N.Y. 2007)). “[V]ague limitations of some unspecified harm generally will not rise

to the level of adverse action for the purpose of a First Amendment retaliation claim.”

Bumpus, 495 F. Supp. 2d at 326; see also Dawes v. Walker, 239 F.3d 489, 493 (2d Cir.

2001) (“Not every unnecessary statement of a prison guard regarding an inmate’s

exercise of free speech violates the First Amendment”), overruled on other grounds by

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2002).

       In this case, the Plaintiff claims that Garibaldi retaliated against him by

threatening to ensure that the disciplinary hearing officer will “smoke” him for his DRs

after the Plaintiff refused to provide information in furtherance of the CD investigation.

Under the circumstances alleged and upon review of the law of this Circuit, the Court

agrees with Garibaldi that this threat, alone, does not amount to retaliation under the First

Amendment. Indeed, courts in this Circuit have oft rejected similarly vague threats as

insufficient to constitute adverse action for purposes of a retaliation claim. See King,

2015 WL 1781256, at *21 (threats from prison official that plaintiff would “have a hard

time” at facility and would receive “special treatment” while on keeplock not adverse

actions for purposes of retaliation claim); Torres v. Wright, No. 3:17-CV-1919 (JAM),

2018 WL 1175408, at *5 (D. Conn. Mar. 6, 2018) (threatening to place plaintiff in

protective custody insufficient to state retaliation claim); Kemp v. LeClaire, No. 03-CV-




                                              7
844S (WMS), 2007 WL 776416, at *15 (W.D.N.Y. Mar. 12, 2007) (threats from official

that plaintiff’s “day [was] coming,” that he would “be sent to [his] mother in a black box”

and that he would “get [his] black ass kicked” insufficient to establish retaliation claim);

Bartley v. Collins, No. 95-CIV-10616, 2006 WL 1289256, at *6 (S.D.N.Y. May 10,

2006) (verbal threats such as “we going to get you, you better drop the suit” do not rise to

level of adverse action); Alicea v. Howell, 387 F. Supp. 2d 227, 237-38 (W.D.N.Y. 2005)

(prison official’s statement to plaintiff about there being “no secrets in prison” and that

plaintiff would “have to pay the consequences” for filing grievance do not state

retaliation claim). In sum, Garibaldi’s alleged threat to ensure excessive punishment for

the DRs, would deter a similarly situated inmate from exercising his constitutional rights.

       The Court notes that the Plaintiff does not allege that Garibaldi carried through on

his threat, despite the Plaintiff’s continued refusal to provide information for the CD

investigation. In fact, as a result of both DRs, the plaintiff received less than thirty days

in punitive segregation, six of which were for transfer purposes. The fact that Garibaldi

did not carry through on his threat to “smoke” the Plaintiff, while not dispositive, weighs

against a finding that his alleged threat constitutes adverse action. See Alicea, 387 F.

Supp. 2d at 237.

       The Plaintiff’s reliance on Kerman v. City of New York, 251 F.3d 229 (2d Cir.

2001), is misplaced. He argues that, in Kerman, the Second Circuit held that an officer’s

comment to the plaintiff that he “would teach [the plaintiff] a lesson and give him

something to sue for” constituted adverse action for purposes of a First Amendment

retaliation claim. However, in Kerman, the protected conduct was the plaintiff’s

derogatory remarks directed at the police during his arrest and the search of his home,




                                              8
and the claimed adverse action taken by police was confining the plaintiff in Bellevue

Hospital, not the threat to “teach [the plaintiff] a lesson.” See Kerman, 251 F.3d at 241.

The Second Circuit relied upon the officer’s threat as evidence that the officer’s action

was motivated by retaliation. Id. at 242. Here, by contrast, the alleged adverse action

was the threat itself, which, alone, as held above, is insufficient to constitute retaliation.

        The plaintiff also asserts that Garibaldi’s false threat to issue him a third DR if he

pleaded not guilty to the SRG affiliation DR also amounts to an adverse action. A verbal

threat to file a false DR against a prisoner could amount to adverse action for purposes of

a First Amendment retaliation claim. See Hill v. Laird, No. 06-CV-126 (JS) (ARL), 2014

WL 1315226, at *8 (E.D.N.Y. Mar. 31, 2014); Ahlers v. Grygo, No. 02-CV-3256 (JG)

(LB), 2009 WL 3587483, at *6 (E.D.N.Y. Oct. 27, 2009). However, here, Plaintiff does

not allege any causal connection between Garibaldi’s threat to issue the Plaintiff a false

DR and the Plaintiff’s constitutionally protected conduct in withholding information from

the MYI investigators. Per the Complaint, Garibaldi’s threat was in response to the

Plaintiff’s SRG affiliation DR, which resulted from Officer Lis’s “targeted search” of the

Plaintiff’s property. See Compl. ¶¶ 23-26. The allegations do not identify any relation

between these events on the one hand and the CD investigation at MYI on the other.

Therefore, even if this threat was adverse action, Garibaldi’s threat to issue the Plaintiff a

false DR does not state a First Amendment retaliation claim.

        Alternatively, the Court agrees that, even if the Plaintiff’s allegations give rise to

reasonable inference that Garibaldi’s conduct amounted to retaliation, the claim is barred

under the doctrine of qualified immunity. The doctrine of qualified immunity balances

“the need to hold public officials accountable when they exercise power irresponsibly




                                               9
[with] the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

“Qualified immunity protects public officials from liability for civil damages when one of

two conditions is satisfied: (a) the defendant’s action did not violate clearly established

law, or (b) it was objectively reasonable for the defendant to believe that his action did

not violate such law.” Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (quoting Russo v.

City of Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007)).

       “To determine whether the relevant law was clearly established, [the Court]

consider[s] the specificity with which a right is defined, the existence of Supreme Court

or Court of Appeals case law on the subject, and the understanding of a reasonable officer

in light of preexisting law.” Terebesi v. Torreso, 764 F.3d 217, 231 (2d Cir. 2014). “The

law may be clearly established if ‘decisions from [the Second Circuit] or other circuits

clearly foreshadow a particular ruling on the issue.’” Tuttle v. Semple, No. 3:17-CV-

2037 (JAM), 2018 WL 2088010, at *4 (D. Conn. May 4, 2018) (quoting id.). “Although

there need not be ‘a case directly on point,’ it must nonetheless be clear that ‘existing

precedent [has] placed the . . . constitutional question beyond debate.’” Id. (quoting

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). “[T]he clearly established law must be

‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct. 548, 552 (2017)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

       “Qualified immunity ‘provides ample protection to all but the plainly incompetent

or those who knowingly violate the law.’” Vincent v. Yelich, 718 F.3d 157, 166 (2d Cir.

2013) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)) (emphasis in original); see

also Jackler v. Byrne, 658 F.3d 225, 243 (2d Cir. 2011) (mere mistake in performance of




                                             10
official duty does not deprive official of qualified immunity defense). However, the

inquiry is primarily based on objective factors. Vincent, 718 F.3d at 166 (quoting Harlow

v. Fitzgerald, 457 U.S. 800, 818-19 (1982)). “Absent ‘extraordinary circumstances, [i]f

the law was clearly established, the immunity defense ordinarily should fail, since a

reasonably competent public official should know the law governing his conduct.’” Id.

(quoting Harlow, 457 U.S. at 818-19).

        The Second Circuit has cautioned district courts about resolving issues of

qualified immunity at the pleading stage. See Garcia, 779 F.3d at 97. The availability of

the doctrine “is often fact-intensive, and if facts are in dispute, a court may need to have a

jury resolve them before it can decide whether qualified immunity bars a plaintiff’s claim

. . . or, at least, it may require a full record on a motion for summary judgment to

determine if there is a factual issue.” Birch v. City of New York, 184 F. Supp. 3d 21, 28

(E.D.N.Y. 2016) (citation omitted); see also Armstrong v. State of Conn. Dep’t of

Children and Families Juvenile Training School, No. 3:04-CV-360 (WWE), 2004 WL

1151592, at *2 (D. Conn. May 12, 2004) (qualified immunity more appropriately raised

by way of motion for summary judgment). “However, if, upon drawing every factual

inference in favor of the plaintiff, the question is purely the state of law at the time of a

defendant’s allegedly tortious conduct, so that the court can determine whether a

reasonable state [official] should have known that what he was doing violated the law,

then a court can determine the availability of qualified immunity on a motion to dismiss

under Rule 12(b)(6).” Birch, 184 F. Supp. 3d at 28. Indeed, the district court should

consider the application of qualified immunity at the earliest stage possible because the

purpose of the doctrine is to protect state officials from having to defend against civil




                                              11
liability claims when they perform their duties reasonably. Id. (citing Pearson v.

Callahan, 555 U.S. 223, 232 (2009)).

         While threatening to ensure excessive punishment in response to a prisoner’s

refusal to cooperate in an internal investigation is certainly not appropriate behavior, a

reasonable official in Garibaldi’s position cannot be expected to know that such a verbal

threat would constitute a First Amendment violation. As shown above, courts in this

Circuit have rejected claims that similar verbal threats establish adverse action for

purposes of the First Amendment. Thus, whether threatening to ensure excessive

punishment for a disciplinary violation, can constitute First Amendment retaliation is not

“beyond debate.” Mullenix v. Luna, 136 S. Ct. at 308. Had the Plaintiff alleged facts

showing that Garibaldi carried through on his threat by taking affirmative steps to ensure

he received a hefty sanction for his DRs, Garibaldi would not be shielded from liability.

However, the Plaintiff has not given any indication that Garibaldi carried through on his

threat, and the punishment he actually received for both DRs, twenty-eight days in

punitive segregation and 115 days loss of phone and commissary privileges, do not

support such an inference. Because Garibaldi did not violate clearly established federal

law in allegedly threatening the Plaintiff, he is entitled to qualified immunity.

Conclusion

         The motion to dismiss the Complaint (DE#19) is GRANTED. The First

Amendment retaliation claim against Garibaldi is DISMISSED. The case may proceed

on all remaining constitutional claims.5 The Defendants shall file their response to those

claims within twenty-one (21) days from the date of this Order.


5
 The Court, in its Initial Review Order, analyzed the Plaintiff’s conditions of confinement claim under the
Eighth Amendment and his procedural due process claim under Sandin v. Conner, 515 U.S. 472, 484


                                                    12
         SO ORDERED.

         Dated this 19th day of June 2019 at Bridgeport, Connecticut.


                                                                          ________________________
                                                                          Kari A. Dooley
                                                                          United States District Judge




(1995). Initial Review Order at 14-18. After further review, the Court recognizes that, because the
Plaintiff was a pretrial detainee and not a prisoner at the time of the alleged violations, his claims are more
appropriately analyzed under the less stringent Fourteenth Amendment due process standard, as set forth in
Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017). To prevail on a conditions of confinement claim, a pretrial
detainee must establish “that the defendant-official acted intentionally to impose the alleged condition, or
recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial
detainee even though the defendant-official knew, or should have known, that the condition posed an
excessive risk to health or safety.” Id. at 35. To establish a procedural due process violation, a pretrial
detainee need not show that he was subjected to an “atypical and significant hardship” under Sandin, 515
U.S. at 484, but “must show that he was not given notice or an opportunity to be heard before being placed
in isolation.” Johnston v. Maha, 845 F. Supp. 2d 535, 537 (W.D.N.Y. 2012). The facts alleged in the
Complaint are sufficient to permit the conditions of confinement and procedural due process claims to
proceed under these standards.


                                                      13
